Citation Nr: 1744254	
Decision Date: 10/04/17    Archive Date: 10/13/17

DOCKET NO.  15-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a respiratory disability claimed as asthma and chronic obstructive pulmonary disease (COPD).


REPRESENTATION

The Veteran represented by:  J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to February 1987.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a May 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

In the August 2015 VA Form 9, the Veteran requested a BVA hearing at a local VA office.  However, in correspondence of January 2016, the Veteran's attorney withdrew the hearing request.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that further development is necessary prior to final adjudication of the Veteran's claim.  The Veteran was afforded a VA examination in May 2015, which diagnosed the Veteran with asthma and COPD.  The examiner opined that the Veteran's respiratory disability was less likely than not incurred in or cause by an in-service injury, event, or illness.  Specifically, the examiner opined that the Veteran's symptoms started within one month of entering service and the severity of her symptoms was such that it is impossible to believe that they started in service and did not pre-exist.  The examiner did not address whether the Veteran's disability, if it started prior to service, may have been aggravated by service.

In the VA Form 9, the Veteran's representative states that the Veteran did not have a medical history of asthma and that she was not on inhalers nor did she live in fear of shortness of breath.  However, he also stated that if the Veteran's asthma started prior to service, her military service exacerbated it.  Specifically, he points to the allergens and extreme temperature changes experienced by the Veteran while in service.

The Veteran submitted an August 2015 statement from Dr. G. N. W., her treating physician, which states that the Veteran's asthma began at the time of her military service and that her pediatric records show no evidence of asthma prior to service.  Dr. W. reiterates this opinion in additional correspondence dated that same month, in which he writes that based on an evaluation of the Veteran's pediatric records, history, pulmonary function tests, and x-rays, he concludes that with a reasonable degree of medical certainty, greater than fifty percent, her "asthma began during her time in the veteran service and was not a pre-existing condition."  The Veteran also submitted an October 2016 private medical opinion from a Dr. H. S., which states that based on a review of the Veteran's medical records, it is as likely as not that the Veteran's asthma began in service and has continued uninterrupted to the present.

The Board finds that not only are the VA and private opinions of record contradictory, but none provides a sufficiently detailed rationale as to whether it is more likely than not that the Veteran's respiratory disability was caused or aggravated by service.  Therefore, the Board finds it is necessary to remand for a more adequate opinion.

In addition, the Board notes that a review of the Veteran's pre-service treatment records show that she was treated in September 1982 for passing out in class and that she reported a pressure sensation on her front and back.  Another treatment record from October 1982 states that the Veteran passed out and fell to the floor.  While the Veteran's mother and maternal aunt submitted statements indicating that the Veteran did not have respiratory trouble prior to service, the Board asks that an examiner review these early treatment records and opine whether a respiratory condition clearly and unmistakably pre-existed service and was aggravated by service.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Obtain a new medical opinion to determine the etiology of the Veteran's respiratory disability.  If necessary, schedule the Veteran for an appropriate examination.  The examiner should be provided a copy of the claim file and note review of the file in any subsequent report.  The examiner is asked to provide an opinion as to the following:

a) Whether a respiratory disability, to include asthma and/or COPD, clearly and unmistakably pre-existed service.

b) If a respiratory disability clearly and unmistakably pre-existed service, then provide an opinion as to whether the disability was aggravated by service beyond its natural progression.

c) Whether it is as likely as not that the Veteran's respiratory disability at least as likely as not, was caused by or  aggravated by active service.

A full rationale for any opinion(s) rendered must be provided. 

In providing the requested opinion(s), the examiner is asked to review the medical opinions of record, to include the May 2015 VA examination opinion, and the August 2015 and October 2016 private opinions.  In addition, the examiner is asked to address the Veteran's contentions that allergens and extreme temperature changes experienced by her in service may have aggravated her condition.

In rendering an opinion, the examiner should also review the Veteran's pre-service treatment records.  Any discussion should address the September 1982 treatment record, which shows that the Veteran passed out in class and reported a pressure sensation on her front and back, as well as the October 1982 treatment record, which states that the Veteran passed out and fell to the floor.

If upon completion of the above action the appeal remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all issues that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







